

115 HR 2120 IH: Buses United for Safety, Regulatory Reform, and Enhanced Growth for the 21st Century Act
U.S. House of Representatives
2017-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2120IN THE HOUSE OF REPRESENTATIVESApril 25, 2017Mr. Perry introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to take actions to address issues affecting motorcoach
			 and school bus operators, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Buses United for Safety, Regulatory Reform, and Enhanced Growth for the 21st Century Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. FMCSA reform.
					Sec. 3. FAST Act reform.
					Sec. 4. Rules exemptions and rescission for motor carriers of passengers.
					Sec. 5. Beyond compliance.
					Sec. 6. Corrective action plans regarding motor carriers of passengers.
					Sec. 7. Civil penalties.
					Sec. 8. Modernization of Federal Motor Carrier Safety Regulations.
					Sec. 9. Rulemakings impacting motor carriers of passengers.
					Sec. 10. GAO study assessing effects of current oversight and regulations.
					Sec. 11. Pilot program on inspections.
					Sec. 12. Requirements for NHTSA.
					Sec. 13. Requirements for FTA.
				
			2.FMCSA reform
 (a)Mission statementSection 113(b) of title 49, United States Code, is amended by inserting while fostering new and expanding passenger service through industry collaboration, encouraging new entrant applicants by expediting operating authorizations, and identifying passenger carrier drivers as a profession before in motor carrier transportation..
 (b)Requirements for registration of motor carriersSection 13901 of title 49, United States Code, is amended by adding at the end the following:  (d)Operating authority To transport passengers (1)ApplicationsIf a person submits to the Secretary under this section an application for motor carrier operating authority to transport passengers, the Secretary, not later than 14 days after the date of the submission, shall—
 (A)approve the application; or (B)provide to the applicant, in writing, a specific valid reason for withholding approval of the application.
 (2)Supplemental informationIf an applicant that receives written notice under paragraph (1)(B) submits to the Secretary information that satisfies the reason of the Secretary for withholding approval of the application, the Secretary shall approve the application not later than 5 days after the date of receipt of the information.
						(e)Guidance for new entrants
 (1)IssuanceThe Secretary shall— (A)issue written guidance to instruct new entrants seeking operating authority under this section to transport passengers on complying with the Federal Motor Carrier Safety Regulations; and
 (B)ensure that a new entrant that submits an application for such operating authority receives the guidance.
 (2)Criteria for safety auditThe guidance issued under paragraph (1) shall serve as the criteria for conducting a safety audit of an approved new entrant motor carrier of passengers.
 (3)Registration feesThe Secretary may not increase registration fees for new entrant applications described in paragraph (1) in excess of $350..
			3.FAST Act reform
			(a)Carrier safety fitness determinations
 (1)Notice of proposed rulemakingBefore the date on which the Inspector General of the Department of Transportation makes the certification under section 5223(a) of the FAST Act (49 U.S.C. 31100 note; 129 Stat. 1541), the Secretary of Transportation may not issue a notice of proposed rulemaking to modify the carrier safety fitness standards and methodologies in effect for motor carriers on the date of enactment of this Act.
 (2)Limitations on use of carrier safety fitness determinationsThe following requirements shall apply with respect to a carrier safety fitness determination made by the Secretary, using procedures in effect on the date of enactment of this Act, in connection with a motor carrier engaged in providing transportation of passengers:
 (A)The Secretary may not use the carrier safety fitness determination to instruct a cessation of operations or revocation.
 (B)The Secretary may determine the motor carrier to be unfit to operate only upon— (i)completion of a compliance review or comprehensive safety investigation; and
 (ii)consideration of a corrective action plan, if submitted. (C)The Secretary shall continue to assign satisfactory and conditional ratings as appropriate.
 (D)Any assigned rating shall include the date on which the rating was assigned. (b)Availability of information developed under CSA program (1)In generalSection 5223 of the FAST Act (49 U.S.C. 31100 note; 129 Stat. 1541) is amended—
 (A)in subsection (a) by striking or the commercial motor vehicle driver and inserting , the commercial motor vehicle driver, or the motor carrier of passengers (including any private school bus operator); and
 (B)in subsection (d)— (i)in paragraph (1)—
 (I)in subparagraph (A) by striking the semicolon at the end and inserting ; and; and (II)in subparagraph (B)—
 (aa)by striking and a commercial motor vehicle driver and inserting , a commercial motor vehicle driver, and a motor carrier of passengers (including any private school bus carrier);
 (bb)by striking or driver, respectively; and and inserting or driver, as appropriate.; and (cc)by striking subparagraph (C);
 (ii)by striking paragraph (2); and (iii)by redesignating paragraph (3) as paragraph (2).
 (2)ApplicabilityThe amendments made by paragraph (1) shall apply to the availability of information beginning 1 day after the date of enactment of this Act.
				4.Rules exemptions and rescission for motor carriers of passengers
			(a)Obstructive sleep apnea
 (1)FindingCongress finds that obstructive sleep apnea is adequately addressed under the current medical standards for commercial motor vehicle drivers.
 (2)ExemptionThe Secretary of Transportation shall exempt commercial motor vehicle drivers of motor carriers of passengers and private school bus carriers from any requirements resulting from the advance notice of proposed rulemaking of the Federal Motor Carrier Safety Administration relating to Evaluation of Safety Sensitive Personnel for Moderate-to-Severe Obstructive Sleep Apnea (81 Fed. Reg. 12642 (March 10, 2016)).
				(b)Financial responsibility
 (1)Limitation on increasesThe Secretary may not increase the minimum financial responsibility limits that apply, as of the date of enactment of this Act, to motor carriers of passengers and private school bus carriers unless the increase is approved by an Act of Congress.
 (2)ExemptionThe Secretary shall exempt motor carriers of passengers and private school bus carriers from any requirements resulting from the advance notice of proposed rulemaking of the Federal Motor Carrier Safety Administration relating to Financial Responsibility for Motor Carriers, Freight Forwarders, and Brokers (79 Fed. Reg. 70839 (November 28, 2014)).
				(c)Speed limiters
 (1)FindingCongress favors collecting and disseminating statistical information to the motor carrier industry in lieu of imposing requirements relating to the installation of speed limiting devices.
 (2)ExemptionThe Secretary shall exempt motor carriers of passengers and private school bus carriers from any requirements resulting from the advance notice of proposed rulemaking of the National Highway Traffic Safety Administration and the Federal Motor Carrier Safety Administration relating to Federal Motor Vehicle Safety Standards; Federal Motor Carrier Safety Regulations; Parts and Accessories Necessary for Safe Operation; Speed Limiting Devices (81 Fed. Reg. 61941 (September 7, 2016)).
				(d)Lease and interchange of vehicles
 (1)Rescission of ruleThe Secretary shall withdraw and rescind the rule of the Federal Motor Carrier Safety Administration relating to Lease and Interchange of Vehicles; Motor Carriers of Passengers (80 Fed. Reg. 30164 (May 27, 2015)).
 (2)GuidanceThe Secretary shall issue guidance for motor carriers of passengers who choose to enter into lease arrangements.
 (e)Relationship to other lawsA requirement under this section to withdraw and rescind a rulemaking proposal shall apply without regard to any provision of statute or regulation that establishes a requirement to issue a rulemaking proposal on the issue.
 5.Beyond complianceSection 5222(a) of the FAST Act (49 U.S.C. 31100 note; 129 Stat. 1540) is amended in the matter preceding paragraph (1) by inserting (other than a motor carrier of passengers) after motor carrier.
 6.Corrective action plans regarding motor carriers of passengersSection 31144 of title 49, United States Code, is amended by adding at the end the following:  (j)Corrective action plans submitted by motor carriers of passengers (1)Review of plansNot later than 30 days after the date of receipt of a corrective action plan submitted by a motor carrier of passengers that, on the basis of a safety fitness determination, has received a rating of unsatisfactory, conditional, or unfit, the Secretary shall accept or deny the plan.
					(2)Revisions
 (A)Notice of deficienciesIf the Secretary denies a corrective action plan of a motor carrier of passengers, the Secretary shall—
 (i)advise the motor carrier of the specific deficiencies of the plan; and (ii)allow up to 14 days for the motor carrier to submit a revised plan.
 (B)Review of revised plansNot later than 30 days after the date of receipt of the revised corrective action plan, the Secretary shall accept or deny the revised plan.
						(3)Limitations on suspensions and revocations
 (A)In generalThe Secretary may not suspend or revoke the authority of a motor carrier of passengers to conduct operations during any period in which a corrective action plan is being revised or reviewed in accordance with the requirements of this subsection.
 (B)ExceptionSubparagraph (A) shall not apply with respect to a motor carrier of passengers if the Secretary determines the motor carrier to be an imminent hazard to public safety.
 (4)Consideration of corrective actionsIf a motor carrier of passengers implements a corrective action during a compliance review or safety audit, the Secretary shall consider the corrective action before a safety fitness determination action is concluded..
		7.Civil penalties
 (a)Additional penalty considerationsSection 521(b)(2)(D) of title 49, United States Code, is amended by inserting scope of severity and willfulness, ability to pay, size of fleet, before and such other matters as justice and public safety may require. (b)Procedural requirement relating to installment plansSection 521(b) of title 49, United States Code, is amended by adding at the end the following:
				
 (16)Procedural requirement relating to installment plansA motor carrier of passengers, by contesting or appealing a notice of a violation issued by the Secretary under this subsection, does not waive any right relating to installment plans before the Secretary has issued an order affirming, modifying, or vacating the notice of violation.. 
			8.Modernization of Federal Motor Carrier Safety Regulations
 (a)Establishment of advisory committeeThe Secretary of Transportation shall establish a negotiated rulemaking advisory committee (in this section referred to as the Committee) for the purpose of developing a comprehensive regulatory proposal aimed at reducing, simplifying, streamlining, and modernizing Federal Motor Carrier Safety Regulations applicable to the operations of motor carriers of passengers.
 (b)MembershipThe Committee shall be composed of— (1)representatives of motor carriers of passengers;
 (2)representatives of trade associations representing the motor carriers of passengers industries; (3)industry safety experts; and
 (4)insurance company representatives. (c)DutiesThe Committee shall—
 (1)establish and utilize a scale for determining the effectiveness of each Federal Motor Carrier Safety Regulation as the regulation relates to reducing fatalities and bodily injury;
 (2)identify, in original or modified form, those Federal Motor Carrier Safety Regulations that possess the highest propensity for reducing fatalities and bodily injuries;
 (3)identify statutory provisions that impede the elimination of burdensome, ineffective, and duplicative Federal regulations;
 (4)consider methods for improved record retention requirements through electronic media; and (5)identify conflicting definitions relating to motor carriers of passengers in statutes and regulations.
 (d)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to Congress a report on the activities and findings of the Committee, including recommendations for statutory revisions to achieve the goals described in subsection (a).
 (e)Regulatory actionsAfter the date of submission of the report, the Secretary shall initiate regulatory actions to implement the recommendations of the Committee.
 9.Rulemakings impacting motor carriers of passengersIn a rulemaking proceeding impacting both motor carriers of property and motor carriers of passengers, the Secretary of Transportation shall provide a separate and distinct analysis, including a cost-benefit analysis, specific to the impact of the proposed rulemaking on motor carriers of passengers.
		10.GAO study assessing effects of current oversight and regulations
 (a)StudyThe Comptroller General of the United States shall conduct a comprehensive study on— (1)the regulations affecting motor carriers of passengers that were finalized in the preceding 10 years by the Federal Motor Carrier Safety Administration and the National Highway Traffic Safety Administration to determine if the projected goals of the regulations are being realized, including reductions in fatalities and costs;
 (2)the negative effects of suspension, revocation, and out-of-service orders on motor carriers of passengers, the drivers of such carriers, communities (including schools, religious organizations, and other organizations), and financial institutions; and
 (3)the disparate effects of regulations of the Federal Motor Carrier Safety Administration and the National Highway Traffic Safety Administration finalized in the preceding 10 years on small fleet motor carriers of passengers consisting of 10 or fewer vehicles, and recommendations for exemptions and implementation strategies to mitigate the disparate effects.
 (b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the results of the study.
			11.Pilot program on inspections
 (a)In generalThe Secretary of Transportation shall carry out a pilot program to compare the effectiveness of prescheduled garage, terminal, or place of business vehicle and driver inspections with random destination inspections on motor carriers of passengers.
 (b)GoalThe goal of the pilot program shall be to determine which inspection method achieves a higher level of compliance with Federal Motor Carrier Safety Regulations and reductions in crashes and fatalities.
 (c)Report to CongressNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the pilot program.
			12.Requirements for NHTSA
 (a)New vehicle requirementsThe Secretary of Transportation may not promulgate any new regulatory mandates for motorcoaches or school buses that are not based solely on sound data and science that will directly reduce crashes or the effects thereof. All proposed modifications to design or accessory requirements relating to motorcoaches or school buses shall be pursued by the Secretary through the formal regulatory process based on a comprehensive cost-benefit analysis and sound scientific research.
 (b)Inclusion of industry regarding autonomous vehicle policyThe Secretary shall include and consult with the motorcoach and school bus industries through its representatives, including motorcoach and school bus manufacturers, companies operating mo­tor­coaches and school buses, and motorcoach and school bus industry associations, in all phases of development of autonomous vehicle policy and proposed regulations.
			13.Requirements for FTA
			(a)Private sector exclusion summary
 (1)Mandatory reportsAs a condition for receiving funds made available under chapter 53 of title 49, United States Code, the Secretary of Transportation shall require a recipient of such funds to report to the Secretary any instance in which a private sector motor carrier of passengers or a private sector school bus passenger carrier providing charter or scheduled service is displaced by a public transportation provider receiving financial assistance through the use of such funds.
 (2)Voluntary reportsIn addition to the reports required under paragraph (1), the Secretary shall allow a private sector motor carrier of passengers described in paragraph (1) to voluntary report any instance described in paragraph (1).
 (3)Reporting proceduresThe Secretary shall establish procedures for receiving reports under paragraphs (1) and (2). (4)Annual report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to Congress a report that contains a list of the reports submitted in the prior year under paragraphs (1) and (2), including a description of the specific locations and estimated economic losses to private sector motor carriers of passengers and private sector school bus passenger carriers associated with each report.
 (b)Public meeting disclosure websiteAs a condition for receiving funds made available under chapter 53 of title 49, United States Code, the Secretary shall require a recipient of such funds to publish, on an Internet website to be established and maintained by the Secretary, a notice of any public meeting scheduled by the recipient.
 (c)Combined agency biennial reportsThe Secretary shall integrate the charter registration website of the Federal Transit Administration and the biennial update website of the Federal Motor Carrier Safety Administration so as to permit entities under the jurisdictions of those Administrations to make a single registration update.
			(d)Private sector engagement
 (1)Expanded certificationAs a condition for receiving funds made available under chapter 53 of title 49, United States Code, the Secretary shall require a recipient of such funds to file with the Secretary an expanded certification of specific considerations and engagements utilized by the recipient to encourage the participation of the private sector to the maximum extent feasible in projects and activities of the recipient involving the use of such funds.
 (2)Public availability of certificationsThe Secretary shall ensure that certifications made under this subsection appear on a public Internet website administered by the Secretary.
				(e)Capital cost of contracting
 (1)Education programThe Secretary shall carry out a program to educate recipients of funds under chapter 53 of title 49, United States Code, on the use of capital cost of contracting for partnering with private sector motor carriers of passengers and private sector school bus passenger carriers.
 (2)State and regional sessionsIn carrying out the program, the Secretary shall conduct a series of State or regional (or both) sessions that will be open to the public and include participation by private sector motor carriers of passengers, private sector school bus passenger carriers, and recipients of funds under chapter 53 of title 49, United States Code.
				(f)Private sector participation
 (1)Incentives for competitively contracted serviceSection 5323(i) of title 49, United States Code, is amended by adding at the end the following:  (3)Incentives for competitively contracted service (A)EligibilitySubject to subparagraph (C), a recipient of assistance under this chapter that meets the targets under subparagraph (B) for competitively contracted service shall be eligible, at the request of the recipient, for a Federal share of 90 percent for the capital cost of buses and bus-related facilities and equipment purchased with financial assistance made available under this chapter.
 (B)TargetTo qualify for the competitively contracted service incentive program under this paragraph, a public transit agency or governmental unit shall competitively contract for at least 20 percent of its fixed route bus service. The percentage of competitively contracted service shall be calculated by determining the ratio of competitively contracted service vehicles operated in annual maximum service to total vehicles operated in annual maximum service.
 (C)Maintenance of effortA public transit agency or governmental unit shall be eligible for an increased Federal share under this paragraph only if the amount of State and local funding provided to the affected public transit agency or governmental unit for the capital cost of buses and bus-related facilities and equipment will not be less than the average amount of funding for such purposes provided during the 3 fiscal years preceding the date of enactment of this paragraph.
 (D)DefinitionsIn this paragraph, the following definitions apply: (i)Competitively contracted serviceThe term competitively contracted service means fixed route bus transportation service purchased by a public transit agency or governmental unit from a private sector motor carrier of passengers or a private sector school bus passenger carrier based on a written contract.
 (ii)Vehicles operated in annual maximum serviceThe term vehicles operated in annual maximum service means the number of transit vehicles operated to meet the annual maximum service requirement during the peak season of the year, on the week and day that maximum service is provided..
				(2)Strategies to reduce or eliminate impediments to private sector participation in providing public
			 transportation service
 (A)StudyThe Secretary shall conduct a study on— (i)private sector participation by private sector motor carriers of passengers and private school bus passenger carriers in providing public transportation service;
 (ii)impediments to such participation; and (iii)strategies and recommendations taken to reduce or eliminate the impediments.
						(B)Report to Congress
 (i)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall transmit to Congress a report containing the results of the study.
 (ii)ContentsThe report shall include summaries and observations from various trade associations representing the private sector motor carriers of passengers industries.
						